Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise consists of plastic artificial flowers exported from Hong Kong on or about March 10, 1960 and that said merchandise is not on the list of products, T.D. 54521, from which the application of the Customs Simplification Act of 1956 (Public Law 927 — 84th Congress, Second Session) is withheld.
*514IT IS FURTHER STIPULATED AND AGREED that the price at the time of exportation to the United States of the merchandise undergoing appraisement, at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States was 44$ per dozen.
IT IS FURTHER STIPULATED AND AGREED that this appeal be submitted on this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise herein involved and that such value is 44 cents per dozen, net, packed.
Judgment will issue accordingly.